Title: From Thomas Jefferson to Mercy Otis Warren, 8 February 1805
From: Jefferson, Thomas
To: Warren, Mercy Otis


                  
                     Washington Feb. 8. 1805.
                  
                  Th: Jefferson presents his compliments to mrs Warren & returns her the paper she had been pleased to inclose to him with his own subscription & that of the heads of departments except General Dearborne who had signed another paper. he learns with great satisfaction that mrs Warren’s attention has been so long turned to the events which have been passing. the last thirty years will furnish a more instructive lesson to mankind than any equal period known in history. he has no doubt the work she has prepared will be equally useful to our country & honourable to herself. he prays her to offer his respects to General Warren and to accept herself his salutations & assurances of high consideration.
               